Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2019

                                      No. 04-18-00698-CR

                                   Kaleb Robert FAJARDO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11118
                      The Honorable Laura Lee Parker, Judge Presiding

                                         ORDER
       We grant appellant’s motion for extension of time to file his brief and order the brief due
May 8, 2019.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court